      Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

FLOR PECINA                                   §
Plaintiff                                     §
                                              §
V.                                            §       Civil Action No. 2:20-cv-54
                                              §       JURY
UNITED NATIONAL INSURANCE                     §
COMPANY,                                      §
Defendant.                                    §


                          DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, United

National Insurance Company (“Defendant”) hereby files this Notice of Removal from the District

Court, 156th Judicial District, of Aransas County, Texas to the United States District Court for the

Southern District of Texas, Corpus Christi Division. In support of this Notice, Defendant

respectfully shows as follows:

                                      Preliminary Statement

       1.      This lawsuit involves a dispute over Defendant’s handling of Plaintiff’s insurance

claims for damages to her property from Hurricane Harvey. United National Insurance Company

is not a citizen of Texas. Accordingly, there is complete diversity between the parties, and as the

amount in controversy exceeds $75,000, removal is proper in this case.

                                     Procedural Background

       2.      On August 25, 2019, Plaintiff filed an Original Petition, Jury Demand, Request for

Disclosure, Request for Production, Interrogatories, and Request for Admission styled Flor Pecina

v. United National Insurance Company, Cause No. 19-0277, in the District Court, 156th Judicial

                                                  1
      Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 2 of 8



District, of Aransas County, Texas. Defendant was served with the Original Petition on January

31, 2020. Defendant also demanded a trial by jury in its Original Answer filed on February 24,

2020 in the District Court, 156th Judicial District, of Aransas County, Texas.

       3.       This Notice of Removal has been filed within 30 days after receipt of the Petition

as required by 28 U.S.C. § 1446(b).

                                        Nature of the Suit

       4.       This lawsuit involves a dispute over the handling of Plaintiff’s insurance claim for

damages to her property resulting from a storm. Plaintiff claims she is entitled to an amount not

to exceed $75,000 for claims arising out of alleged damage to her residence sustained as a result

of Hurricane Harvey in August 2017. The insured property is located within Aransas County,

Texas, which is within the Southern District of Texas, Corpus Christi Division. Plaintiff asserts

causes of action for breach of contract, violations of the Texas Insurance Code and bad faith against

Defendant. Plaintiff seeks to recover actual damages, exemplary damages, and attorneys’ fees.

Defendant generally denies Plaintiff’s claims.       Defendant generally and specifically denies

Plaintiff’s claims, and Defendant has also pleaded a counterclaim against Plaintiff.

       5.       The storm which allegedly damaged the Plaintiff’s property occurred on or around

August 25, 2017. Plaintiff thereafter submitted a claim to Defendant against the Policy covering

her property.

       6.       Defendant assigned an independent adjuster, Francisco Diaz, to adjust the claim.

       7.       Plaintiff alleges that Defendant was not diligent in investigating Plaintiff’s loss

and/or paying her claim.




                                                 2
      Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 3 of 8



                                        Basis for Removal

       8.      Removal of this action is based on diversity of citizenship pursuant to 28 U.S.C.

§ 1332. Plaintiff is a Texas resident who is domiciled in Aransas County, Texas. See Plaintiff’s

Original Petition, contained in Exhibit A.

       9.      Defendant is a Pennsylvania company with its principal place of business in Bala

Cynwyd, Pennsylvania. It is a wholly owned, direct subsidiary of American Insurance Service,

Inc., a Pennsylvania corporation. Accordingly, Defendant is domiciled in and a resident of

Pennsylvania. See Affidavit of Eric Kehs.

       10.     There is complete diversity of citizenship between the parties.

       11.     This Court has original jurisdiction over this case because it is a suit between

citizens/entities of different states, and the claimed damages have the potential to exceed

$75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a). Although Plaintiff attempts to

prevent removal by including in her Petition a statement that she is not seeking an amount in excess

of $75,000.00, that attempt is improper insofar as it does not constitute a binding stipulation, and

also because seeking a maximum amount not to exceed $75,000.00 is not supported by the facts

contained in other documentation as well as the damages sought in the Petition.

       12.     The pre-suit Notice of Claim letter demanded economic damages in the amount of

$41,020.83. See Exhibit B, Plaintiff’s Notice of Claim Letter. Plaintiff’s Petition seeks treble

damages, which, if applied to the alleged economic damages amount previously demanded, would

bring the total to $123,062.49. This on its own exceeds the jurisdictional threshold amount.

Plaintiff’s attempt to put a $75,000 cap on her potential recoverable damages is a clear attempt to

simply avoid removal from state court to federal court.




                                                 3
       Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 4 of 8



                               The Removal is Procedurally Correct

        13.     Defendant was served with the Original Petition on January 31, 2020. Therefore,

this Notice of Removal is filed within the 30-day time period required by 28 U.S.C. § 1446(b).

        14.     Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to the Plaintiff’s claim allegedly occurred in this district.

        15.     Exhibit “A” to this Notice contains copies of all process and pleadings filed in the

state court proceeding in Aransas County, Texas.

        16.     United National Insurance Company is the sole Defendant in this removed action;

consequently, all Defendants join in and consent to this Removal.

        17.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the County Courts for Aransas County, Texas and served upon Plaintiff through

her counsel of record.

        WHEREFORE, Defendant hereby requests that this action be removed from the District

Court, 156th Judicial District, of Aransas County, Texas to the United States District Court for the

Southern District of Texas, Corpus Christi Division, and that this Court enter such further orders

as may be necessary and appropriate.

Dated February 24, 2020

                                                Respectfully submitted,


                                                /s/ Richard J. Kasson____________________
                                                RICHARD J. KASSON
                                                Attorney-in-Charge
                                                State Bar No. 24002392
                                                Southern District of Texas Federal ID No. 21614
                                                rkasson@gcaklaw.com
                                                REBECCA H. ADUDDELL

                                                   4
      Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 5 of 8



                                             State Bar No. 24097280
                                             Southern District of Texas Federal ID No. 3050524
                                             raduddell@gcaklaw.com
                                             GONZALEZ, CHISCANO, ANGULO & KASSON, P.C.
                                             9601 McAllister Freeway, Suite 401
                                             San Antonio, Texas 78216
                                             Phone: (210) 569-8500
                                             Fax: (210) 569-8490

                                             ATTORNEYS FOR DEFENDANT, UNITED
                                             NATIONAL INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 24th day of February 2020, a true and correct copy of the
foregoing instrument was duly served upon all counsel of record via the Court’s electronic filing
system, facsimile and/or regular mail:

Anthony G. Buzbee                                   Stephen R. Walker
Christopher J. Leavitt                              Gregory J. Finney
THE BUZBEE LAW FIRM                                 Juan A. Solis
JP Morgan Chase Tower                               Law Offices of Manuel Solis, PC
600 Travis, Suite 6850                              6657 Navigation Blvd.
Houston, Texas 77002                                Houston, Texas 77011
Email: tbuzbee@txattorneys.com                      Email: swalker@manuelsolis.com
       cleavitt@txattorneys.com                            gfinney@manuelsolis.com
                                                           jusolis@manuelsolis.com


                                             /s/ Richard J. Kasson_______________________
                                             RICHARD J. KASSON




                                                5
Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 6 of 8




                                                  2:20-cv-54
Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 7 of 8
                             Case 2:20-cv-00054 Document 2 Filed on 02/24/20 in TXSD Page 8 of 8
JS 44 (Rev. 08/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
FLOR PECINA                                                                                                 UNITED STATES LIABILITY INSURANCE COMPANY


    (b) County of Residence of First Listed Plaintiff             ARANSAS                                     County of Residence of First Listed Defendant               MONTGOMERY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
ANTHONY G. BUZBEE / CHRISTOPHER J. LEAVITT                                          713-223-5393            RICHARD J. KASSON / REBECCA H. ADUDDELL 210-569-8500
THE BUZBEE LAW FIRM                                                                                         GONZALEZ, CHISCANO, ANGULO & KASSON, PC
600 TRAVIS, STE. 6850 HOUSTON, TX 77002                                                                     9601 MCALLISTER FWY, STE. 401 SAN ANTONIO, TX 78216

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1441 AND 1446
VI. CAUSE OF ACTION Brief description of cause:
                                           INSURANCE COVERAGE
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         75,000.00                                 JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/24/2020                                                              /s/RICHARD J. KASSON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
